Citation Nr: 0803544	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-36 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).   


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are status 
post lumbar laminectomy, with lumbar paravertebral myositis, 
degenerative joint disease, bilateral L4, L5, S1 lumbar 
polyradiculopathy, currently rated as 60 percent disabling; 
and duodenal ulcer disease, history of, rated as 
noncompensably disabling.  

2.  The veteran has completed a college education with a 
major in accounting and management, and was gainfully 
employed for many years as a salesman and manager of a 
business.  

3.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in November 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The veteran's 
initial duty-to-assist letter was provided before the 
adjudication of his claim.  Therefore, there has been no 
prejudice as a result of the timing of the letter.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded a VA examination.  He has declined a 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  
Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  

A total rating may be authorized for compensation purposes if 
the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 38 
C.F.R. § 4.16(a), a total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  In addition, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

The claim form for unemployability benefits dated in October 
2004 reflects that the veteran reported that he had completed 
a college level education in the areas of business management 
and accounting.  He stated that he had been too disabled to 
work since 1972.  However, he also reported that he had 
earned $36,000 in 1980 as the owner of a business.  

The veteran's service-connected disabilities are status post 
lumbar laminectomy, lumbar paravertebral myositis with 
degenerative joint disease, bilateral L4, L5, S1 lumbar 
polyradiculopathy, currently rated as 60 percent disabling; 
and duodenal ulcer disease, history of, rated as 
noncompensably disabling.  Thus, his service-connected rating 
meets the preliminary percentage criteria of 38 C.F.R. § 
4.16(a).

The Board notes, however, that there is no objective evidence 
that the service-connected disabilities render the veteran 
unable to work.  The evidence pertaining to the service 
connected back disorder includes a VA examination report 
dated in December 2004 which shows that the examiner reviewed 
the veteran's computerized treatment records, and noted that 
the veteran had been treated at an emergency room for back 
pain in December 2004.  The veteran stated that he had back 
pain and cramps that occurred mostly when he was lying down.  
He said that he had to stand up after sitting for 20 to 30 
minutes due to low back discomfort (not defined as pain).  
The veteran said that he was able to walk daily for 
approximately 30 minutes without major restriction.  He 
reported that he avoided strenuous exercise, but was able to 
perform moderate work carefully.  

On physical examination, the veteran showed difficulty with 
forward flexion, reaching only 50 degrees of flexion during 
testing, but was able to reach beyond that range and remain 
bent when putting on his shoes and socks.  No limitation was 
observed in lateral rotation, though the veteran reported 
discomfort in the low back at 35 degrees bilaterally.  He 
also reported discomfort on lateral flexion.  Lack of 
endurance was observed with repetitive motion.  Following an 
MRI and EMG, the diagnoses were (1) lumbar laminectomy in 
1971 with no current limitation of motion, and (2) axonal 
neuropathy of right peroneal nerve secondary to #1.  

The VA examiner noted that the veteran was an accountant and 
had worked in his own business.  He currently worked 
intermittently as an accountant consultant.  The accounting 
jobs required frequent prolonged sitting, but did not require 
pushing, pulling, bending or rotating repetitively, or 
walking for a prolonged time, which are the activities that 
could be affected by low back complaints.  The examiner 
further stated that based on the physical examination and 
history, the veteran's current status of low back condition 
was stable enough for him to remain in a sitting position for 
approximately 20 to 30 minutes before needing to change 
position.  The examiner concluded that no major limitations 
were detected on the physical examination that could 
interfere with the veteran's physical capacity to work at his 
occupation of accountant.   

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorder are not met and referral 
for extraschedular consideration is not warranted.




ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


